DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 14, 16-17,  21-23, and 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 14, the prior art of record, taken alone or in combination, fails to teach or suggest the  interrelationship, a measurement circuitry configured to: combine a first and second measurement values, the first measurement value corresponding to a measurable signal generated during the first period of time and the second measurement value corresponding to a measurable signal generated during the second period of time; and obtain a self-capacitance measurement.as claimed in combination with the remaining limitations of independent claim 14.
Regarding claim 21, the prior art of record, taken alone or in combination, fails to teach or suggest the  interrelationship, e measurement acquisition cycle comprising a positive pre-charge measurement phase and a negative pre-charge measurement phase, wherein providing the shield voltage comprises: holding the one or more programmable I/O pins associated with inactive drive lines and inactive sense lines to a first voltage rail during one of the positive pre-charge measurement phase and the negative pre-charge measurement phase; and driving the one or more programmable I/O pins associated with inactive drive lines and inactive sense lines from the first voltage rail to a second voltage rail during the other one of the positive pre-charge measurement phase and the negative pre- charge measurement phase .as claimed in combination with the remaining limitations of independent claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621